Title: Acct. of the Weather in Feby. [1771]
From: Washington, George
To: 




Feby. 1st. Ground hard froze & day Cool, Wind being fresh from the No. West.
 


2. Ground froze but not so cool, nor the Wind so fresh as yesterday. The Morng. Cloudy after a white frost but the Eveng. Clear & Wind South.
 


3. Ground a little froze—day clear & pleasant with but little Wind.
 


4. Wind pretty fresh & somewhat Raw from the Southward.
 


5. Ground but little froze this Morng. but the Wind getting to No. West & blowing fresh it turnd very Cold.

 


6. Very hard frost & keen Wind from the No[rth]ward, in the Morning. Midday tolerably pleasant Wind being Southwardly. Afternoon rather cool again the Wind getting to the East. The whole day tolerably clear.
 


7. Ground hard froze. Morning very Cloudy with a fine mixture of Snow & Rain. Eveng. Clear calm & pleast.
 


8. Frozen Morning & Cold. Midday Clear & Pleasant. Afternoon very Cloudy & Raining from the Eastward.
 


9. Much Rain fell last Night, & some this Morning. About 9 Oclock the Wind Shifting to No. West blew violently all day & grew very Cold being sometime Cloudy.
 


10. Wind still fresh and Cold from the No. West. Ground very hard froze.
 


11. Ground very hard froze. The Weather Cool and Clear but not so Cold as yesterday.
 


12. Rain in the Night. Wind exceeding high from the No. West & towards Evening very Cold.
 


13. Last Night Colder than any Night we have had this year. Ground exceeding hard froze. Day clear & Wind still at No. West but not so Cold.
 


14. Weather clear and frosty but more moderate Wind getting Southwardly.
 


15. Tolerably calm and Still—what little wind blew was from the Southward. Weather clear, yet frosty.
 


16. Snow about 3 Inches deep in the Morning & snowing all day from the Northward.
 


17. Light Snow all the Morning with but little Wind. About 10 Oclock it came out of Northwest blew violent hard & dispersd the Clouds.
 


18. Exceeding Cold and frosty with the Wind still at No. West but not so hard. Evening more moderate.

 


19. Morning not very Cold. Midday pleasant but Evening Cold, Wind getting to No. West again.
 


20. Exceeding Cold, & freezing Wind being high and piercing from the No. West.


   
   GW on this date wrote Jonathan Boucher that it was “quite impossible . . . to cross the River in these Storms of wind.” Ice was also hindering travelers (20–25 Feb. 1771, DLC:GW).



 


21. Colder than yesterday—Wind being still in the same place & higher. River & every place closd blockd up.
 


22. Wind still in the same place but not so fresh nor so cold.
 


23. Day moderate with but little Wind but that Northwardly in the Morning—Southwardly afterwds.
 


24. Morning Mild & lowering. Wind (what little stirg.) Southwardly. River opening fast. Afternoon Cloudy & sometimes dropping with Rain.
 


25. No frost—forenoon clear, Warm & very pleasant. Afternoon very Cloudy but still warm. Wind Southwardly. Snow almost gone.


   
   GW informed Jonathan Boucher in a postscript of this date that “now the River is so much choked with Ice as to render . . . passage precarious” (20–25 Feb. 1771, DLC:GW).



 


26. Began Raining in the Night & kept constantly at it all day with the Wind fresh from No. East. Snow quite gone, and Ice also.
 


27. Pleasant Morning but cloudy afterwards and sometimes Raining slowly. In the Evening clear, Wind blowing fresh from the Westward. No frost.
 


28. Wind hard from the No. West, & growing very cold. Weather clear, & in the Evening Freezing, but no frost in the Morning.
